Citation Nr: 0633501	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to accrued benefits.

Whether the veteran had qualifying service to establish basic 
legal entitlement to Department of Veterans' Affairs (VA) 
death pension benefits.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active service in the Philippine Guerrilla from 
May 10, 1943 to November 27, 1945, and in the Philippine 
Commonwealth Army from November 28, 1945 to June 30, 1946.  
He died in July 2001.  An original claim for VA death 
benefits was received on March 25, 2002.  The appellant died 
in December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
case is now ready for appellate review.  


FINDINGS OF FACT

1.	The veteran, who had recognized active service in the 
Philippine Guerrilla from May 10, 1943 to November 27, 1945, 
and in the Philippine Commonwealth Army from November 28, 
1945 to June 30, 1946, died on July [redacted], 2001. The appellant 
in this case was the surviving spouse of the veteran.  

2.	On October 11, 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Manila, 
the Republic of the Philippines, that the appellant died in 
December 2003.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


